UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No.001-34464 RESOLUTE ENERGY CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 27-0659371 (State or other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 1700 Lincoln Street, Suite2800 Denver, CO (Address of Principal Executive Offices) (Zip Code) (303) 534-4600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer þ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). ¨Noþ As of October 31, 2015, 77,499,466 shares of the Registrant’s $0.0001 par value Common Stock were outstanding. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form10-Q contains “forward-looking statements” as that term is defined in the Private Securities Litigation Reform Act of 1995. The use of any statements containing the words “anticipate,” “intend,” “believe,” “estimate,” “project,” “expect,” “plan,” “should” or similar expressions are intended to identify such statements. Forward-looking statements included in this report relate to, among other things, our production and cost guidance for 2015; anticipated capital expenditures in 2015 and the sources of such funding; availability of alternative oil purchase markets and oil takeaway systems; our financial condition and management of the Company in the current commodity price environment; future financial and operating results; our intention to evaluate and pursue de-levering transactions, including joint ventures and asset sales; liquidity and availability of capital including projections of free cash flow; additional future potential full cost ceiling impairments; future downward adjustments in estimated proved reserves as a result of low commodity prices and divestitures; future borrowing base adjustments and the effect thereof; future production, reserve growth and decline rates; our plans and expectations regarding our development activities including drilling, deepening, recompleting, fracing and refracing wells, the number of such potential projects, locations and productive intervals, and the resource potential of such projects; and the prospectivity of our properties and acreage. Although we believe that these statements are based upon reasonable current assumptions, no assurance can be given that the future results covered by the forward-looking statements will be achieved. Forward-looking statements can be subject to risks, uncertainties and other factors that could cause actual results to differ materially from future results expressed or implied by the forward-looking statements. The forward-looking statements in this report are primarily, although not exclusively, located under the heading “Risk Factors.” All forward-looking statements speak only as of the date made. All subsequent written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by the cautionary statements. Except as required by law, we undertake no obligation to update any forward-looking statement. Factors that could cause actual results to differ materially from our expectations include, among others, those factors referenced in the “Risk Factors” section of this report, if any, in our Annual Report on Form 10-K for the year ended December31, 2014, and such things as: · volatility of oil and gas prices, including extended periods of depressed prices that would adversely affect our revenue, income, cash flow from operations and liquidity and the discovery, estimation and development of, and our ability to replace oil and gas reserves; · a lack of available capital and financing, including the capital needed to pursue our production and other plans for our properties, on acceptable terms, including as a result of a reduction in the borrowing base under our revolving credit facility; · risks related to our level of indebtedness; · our ability to fulfill our obligations under our revolving credit facility, secured term loan facility, the senior notes and any additional indebtedness we may incur; · constraints imposed on our business and operations by our revolving credit facility, secured term loan facility and senior notes may limit our ability to execute our business strategy; · future write downs of the carrying value of our oil and gas properties; · our future cash flow, liquidity and financial position; · the success of our business and financial strategy, derivative strategies and plans; · risks associated with all of our Aneth Field oil production being purchased by a single customer and connected to such customer with a pipeline that we do not own or control; · inaccuracies in reserve estimates; · the completion, timing and success of drilling on our properties; · operational problems, or uninsured or underinsured losses affecting our operations or financial results; · the amount, nature and timing of our capital expenditures, including future development costs; · anticipated CO2 supply, which is currently sourced exclusively from Kinder Morgan CO2 Company, L.P.; · the effectiveness and results of our CO2 flood program at Aneth Field; · our relationship with the Navajo Nation, the local community in the area where we operate Aneth Field, and Navajo Nation Oil and Gas Company, as well as certain purchase rights held by Navajo Nation Oil and Gas Company; · the impact of any U.S. or global economic recession; · the success of the development plan for and production from our oil and gas properties; · the timing and amount of future production of oil and gas; · the ability to sell assets at values and on terms that are advantageous to us; · availability of, or delays related to, drilling, completion and production, personnel, supplies and equipment; · risks and uncertainties in the application of available horizontal drilling and completion techniques; · uncertainty surrounding occurrence and timing of identifying drilling locations and necessary capital to drill such locations; · our ability to fund and develop our estimated proved undeveloped reserves; · the effect of third party activities on our oil and gas operations, including our dependence on gas gathering and processing systems; · our operating costs and other expenses; · our success in marketing oil and gas; · the impact and costs related to compliance with, or changes in, laws or regulations governing our oil and gas operations, including changes in Navajo Nation laws, and the potential for increased regulation of drilling and completion techniques, underground injection or fracing operations; · our relationship with the local communities in the areas where we operate; · the availability of water and our ability to adequately treat and dispose of water while and after drilling and completing wells; · acquisitions and other business opportunities (or lack thereof) that may be presented to and pursued by us, and the risk that any opportunity currently being pursued will fail to consummate or encounter material complications; · the concentration of our producing properties in a limited number of geographic areas; · potential changes to regulations affecting derivatives instruments; · environmental liabilities under existing or future laws and regulations; · the impact of weather and the occurrence of disasters, such as fires, explosions, floods and other events and natural disasters; · competition in the oil and gas industry; · developments in oil and gas producing countries; · loss of senior management or key technical personnel; · timing of issuance of permits and rights of way, including the effects of any government shut-downs; · potential power supply limitations in the electrical infrastructure serving Aneth Field; · timing of installation of gathering infrastructure in areas of new exploration and development; · potential breakdown of equipment and machinery relating to the Aneth compression facility; · losses possible from pending or future litigation; · risks related to our common stock including potential delisting from the NYSE, complication of “penny stock” rules and potential declines in our stock prices and dilution to stockholders; · our low stock price heightens the risk of a transaction that could trigger a change of control under our debt agreements; · our ability to achieve the growth and benefits we expect from our acquisitions; · risks associated with unanticipated liabilities assumed, or title, environmental or other problems resulting from, our acquisitions; · risk factors discussed or referenced in this report; and · other factors, many of which are beyond our control. Additionally, the Securities and Exchange Commission (“SEC”) requires oil and gas companies, in filings made with the SEC, to disclose proved reserves, which are those quantities of oil and gas, which, by analysis of geoscience and engineering data, can be estimated with reasonable certainty to be economically producible from a given date forward, from known reservoirs, under existing economic conditions, operating methods and governmental regulations. The SEC permits the optional disclosure of “probable” and “possible” reserves. From time to time, we may elect to disclose probable reserves and possible reserves, excluding their valuation, in our SEC filings, press releases and investor presentations. The SEC defines “probable” reserves as “those additional reserves that are less certain to be recovered than proved reserves but which, together with proved reserves, are likely as not to be recovered.” The SEC defines “possible” reserves as “those additional reserves that are less certain to be recovered than probable reserves.” The Company applies these definitions when estimating probable and possible reserves. Statements of reserves are only estimates and may not correspond to the ultimate quantities of oil and gas recovered. Any reserves estimates or potential resources disclosed in our public filings, press releases and investor presentations that are not specifically designated as being estimates of proved reserves may include estimated reserves not necessarily calculated in accordance with, or contemplated by, the SEC’s reserves reporting guidelines. The SEC’s rules prohibit us from including resource estimates in our public filings with the SEC. Our potential resource estimations include estimates of hydrocarbon quantities for (i)new areas for which we do not have sufficient information to date to classify as proved, probable or possible reserves, (ii)other areas to take into account the level of certainty of recovery of the resources and (iii)uneconomic proved, probable or possible reserves. Potential resource estimates do not take into account the certainty of resource recovery and are therefore not indicative of the expected future recovery and should not be relied upon for such purpose. Potential resources might never be recovered and are contingent on exploration success, technical improvements in drilling access, commerciality and other factors. In our press releases and investor presentations, we sometimes include estimates of quantities of oil and gas using certain terms, such as “resource,” “resource potential,” “EUR,” “oil in place,” or other descriptions of volumes of reserves, which terms include quantities of oil and gas that may not meet the SEC definition of proved, probable and possible reserves. These estimates are by their nature more speculative than estimates of proved reserves and accordingly are subject to substantially greater risk of being recovered by Resolute. The Company believes its potential resource estimates are reasonable, but such estimates have not been reviewed by independent engineers. Furthermore, estimates of potential resources may change significantly as development provides additional data, and actual quantities that are ultimately recovered may differ substantially from prior estimates. Finally, 24 hour peak IP rates and 30 day peak IP rates for both our wells and for those wells that are operated by others are limited data points in each well’s productive history and not necessarily indicative or predictive of future production rates, EUR or economic rates of return from such wells and should not be relied upon for such purpose. Equally, the way we calculate and report 24 hour and 30 day peak IP rates and the methodologies employed by others may not be consistent, thus the values reported may not be directly and meaningfully comparable.
